EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Kucher on 27 July 2022.
	The application has been amended as follows:
In the Claims:
	Claims 16 and 25 have been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claim 40 was indicated as allowable in the previous office action, mailed 12 April 2022. Regarding claims 15 and 24, the closest prior art of record was applied in the previous office action. The proposed amendment filed 11 July 2022 has been entered and these claims are allowable for the reasons provided by Applicant in the arguments filed with the proposed amendment. While Bielfeldt (US 5762980) pre-presses and steams in the same pre-press, the examiner agrees that Bielfeldt does not teach pre-pressing and steaming the top surface of the layup at the same time, but rather performs these steps one after the other. As noted in the attached Interview Summary, claims 16 and 25 were canceled since the limitations of these dependent claims were added to their respective independent claims in the proposed amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745